IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-84,208-01


                              EX PARTE JOSE GARZA, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                   CAUSE NO. 1325799 IN THE 177TH DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of a

controlled substance and sentenced to twenty-five years’ imprisonment. The Fourteenth Court of

Appeals affirmed his conviction. Garza v. State, 14-12-00925-CR (Tex. App.—Houston [14th], Mar.

27, 2014).

        Applicant contends that the appellate court’s lack of notice of the denial of his motion for

rehearing denied him of his right to file a pro se petition for discretionary review. The trial court
                                                                                                      2

recommends that relief be granted. Ex parte Riley, 193 S.W.3d 900 (Tex. Crim. App. 2003).

       We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition

for discretionary review of the judgment of the Fourteenth Court of Appeals in Cause No. 14-12-

925-CR that affirmed his conviction in Cause No. 1325799 from the 177th District Court of Harris

County. Applicant shall file his petition for discretionary review with this Court within 30 days of

the date on which this Court’s mandate issues.



Delivered: December 9, 2015
Do not publish